THE THIRTEENTH COURT OF APPEALS

                                      13-21-00385-CV


                                      Daniel Aiello
                                           v.
                   Fred Solis - Region IV Parole Board Member, et al.


                                   On Appeal from the
                        156th District Court of Bee County, Texas
                         Trial Court Cause No. B-20-1355-CV-B


                                        JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed as modified.

The Court orders the judgment of the trial court AFFIRMED AS MODIFIED. No costs

are assessed as appellant filed an affidavit of inability to pay costs.

       We further order this decision certified below for observance.

April 28, 2022